            Case 3:19-cv-06376-EMC Document 27 Filed 12/23/19 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
                              SAN FRANCISCO DIVISION


Optima Direct, LLC,                                        Case No. 3:19-cv-06376-EMC
       Plaintiff,                                          Patent Case
       v.                                                  Jury Trial Demanded
Okta, Inc.,

       Defendant.


                    PLAINTIFF OPTIMA'S NOTICE OF VOLUNTARY DISMISSAL

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Optima Direct, LLC

hereby dismisses this action without prejudice. Defendant has not yet answered the Complaint

or moved for summary judgment.



Dated: December 20, 2019         Respectfully submitted,

                                 /s/ Steven A. Nielsen
                                 Steven A. Nielsen
                                 100 Larkspur Landing Circle, Suite 216
                                 Larkspur, CA 94939
                                 415-272-8210
                                 Steve@NielsenPatents.com

                                 Isaac Rabicoff
                                 (Pro Hac Vice admission pending)
                                 Rabicoff Law LLC
                                 73 W Monroe St
                                 Chicago, IL 60603
                                 (773) 669-4590
                                 isaac@rabilaw.com

                                 Counsel for Plaintiff
                                 Optima Direct, LLC




                                               1
Case 3:19-cv-06376-EMC Document 27 Filed 12/23/19 Page 2 of 2



                                        December
                           23rd day of _______________,
          SO ORDERED this ______                         2019
                                                        ______.


                            _____________________________________
                            UNITED STATES DISTRICT JUDGE




                               3
